Title: From Thomas Jefferson to James Taylor, 19 November 1807
From: Jefferson, Thomas
To: Taylor, James


                        
                            
                        
                        Th: Jefferson requests the favour of Mr. Taylor to dine with him on Monday the 23d. at half after three,
                        
                            
                        Thursday Nov 19.—07.
                     
                        
                    
                     The favour of an answer is asked.
                  
               